DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjusting camera pose information for the second image based on an image-to-image correspondence of the feature among the first and second images and the image-to-ground correspondence” of claims 1, 10, and 16 must be shown or the feature(s) canceled from the claim(s).  The reason why the current figures do not show this feature is explained in detail in the written description rejection below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 16 lack written description because they have been amended to recite “adjusting camera pose information for the second image based on an image-to-image correspondence of the feature among the first and second images and the image-to-ground correspondence” (emphasis added).  Applicant refers to paragraph [0043] for support of this amendment without any elaboration.  However, paragraph [0043] only states that the camera pose is adjusted “using the image-to-ground correspondence” and does not mention adjusting the camera pose using “an image-to-image correspondence of the feature among the first and second images”, as currently claimed.  Additionally, FIG. 6 and paragraphs [0041]-[0048] discuss adjusting the camera pose information (517) and (529) but do not discuss “an image-to-image correspondence of the feature among the first and second images” (emphasis added), as currently claimed.
For adjusting camera pose (517), “selected photo-identifiable points are then labeled in multiple top down or satellite images to determine image-to-image and image-to-ground correspondences 513.  These image-to-image and image-to-ground correspondences 513 are used as constraints in a bundle adjustment 515 to refine or the top down camera models or camera pose 517 for the satellite or other aerial system 
For adjusting camera pose (529), paragraph [0047] discloses that “[t]hese photo-identifiable points 521 are then labeled in ground level or perspective imagery [plural] from ground level sources with low pose fidelity to determine ground level or dash cam correspondences 525.  These dash cam or ground level image-to-image and image-to-ground correspondence 525 are used as constraints in a bundle adjustment 527 of the ground level camera models or camera poses 529.  When this adjustment 527 is performed on images [plural] collected from ground level drives, this process is known as drive alignment.”  Additionally, paragraph [0048] clarifies that “mapping platform 111 can adjust the camera pose or camera model of the other [ground] source based on the image-to-image correspondence of the feature in its respective set of images [plural] and the transferred to image-to-ground correspondence.”  Further, original claim 6 accurately describes this adjustment of camera pose by reciting “labeling the feature in another plurality of images from a second source of the second image; and adjusting other camera pose information for the second image based another image-to-image the another plurality of images and the transferred image-to-ground correspondence” (emphasis added).  Accordingly, adjustment of the camera pose of the ground (second) image is performed using image-to-image correspondence between a plurality of images captured by the ground (second) source, and an image-to-image correspondence between the first image (from the satellite) and the second image (from the ground source) is not used to adjust the camera pose.  Therefore, neither paragraphs [0047], [0048], nor original claim 6 provides support for amended claim 1.
It is noted that both paragraphs [0041] and [0043] discuss the image-to-image correspondence between the first and second images.  However, the image-to-image correspondence between the first and second images are only used to transfer the image-to-ground correspondence from the first image to the second image by identifying the pixel correspondence {(u1, v1), (u2, v2)} of the feature associated with each of the first and second images, and there is no disclosure of using the image-to-image correspondence between the first image and the second image to adjust camera pose, as currently claimed.
Because the present Specification only discloses adjusting camera pose by using image-to-image correspondence between multiple images from the same source and does not disclose “adjusting camera pose information for the second image based on an image-to-image correspondence of the feature among the first and second images and the image-to-ground correspondence”, as currently recited in claims 1, 10, and 16, a person having ordinary skill in the art would not have thought that applicant had possession of the above recitation at the time of filing of the present application.  All 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 are indefinite because they recite “adjust[ing] other camera pose information for the second source.”  However, parent claims 1 and 10 were amended to recite “adjusting camera pose information for the second image.”  It is unclear how the adjusting of the camera poses relate to each other.  Specifically, the Specification only discloses one adjustment of the camera pose information for the second image/source (529) (see FIG. 6).  It is noted that while the original disclosure does refer to the camera pose information as belonging to the image or the source interchangeably, the original disclosure is always referring to the same camera pose information.  Accordingly, claims 6 and 15 are inconsistent with the original disclosure, which makes them indefinite.
Claim 7 is indefinite by virtue of its dependency on indefinite claim 6.

Allowable Subject Matter
It is noted that this application would be allowable if the current recitations regarding adjusting camera pose information in claims 1, 10, and 16 were substituted for all the recitations in original claims 4, 13, and 19.
The prior art fails to teach alone or in combination adjusting camera pose information for the first image based on an image-to-image correspondence of the feature among the plurality of images and the image-to-ground correspondence, wherein the using of the transferred image-to-ground correspondence to reference the feature in the second image to the geographic location is further based on the adjusted camera pose information.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649